EXHIBIT 10.19

CENTRUE FINANCIAL CORPORATION.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

          Centrue Financial Corporation (the “Company”), hereby adopts the
Centrue Financial Corporation Non-Employee Directors’ Deferred Compensation Plan
(the “Plan”), for the benefit of its non-employee Directors and the non-employee
Directors of its subsidiaries. The Plan is an unfunded arrangement for the
benefit of non-employee Directors and is intended to be exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as amended.
The Plan is effective as of January 1, 2007.

ARTICLE 1.
DEFINITIONS

 

 

 

1.01

Account. The bookkeeping account established for each Participant as provided in
Section 5.01 hereof.

 

 

1.02

Administrator. Such person or entity as determined by the Board, and in the
absence of such determination, the Company.

 

 

 

1.03

Bank. Centrue Bank.

 

 

1.04

Board. The Board of Directors of the Company.

 

 

 

1.05

Change of Control. Any one of:

 

 

 

 

(a)

The consummation of the acquisition by any person (as such terms is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of thirty-five percent (35%) or more of the
combined voting power of the then outstanding voting securities of the Company;

 

 

 

 

(b)

Within any twelve (12) month period, a majority of the members of the Board is
replaced by individuals whose appointment or election is not endorsed by a
majority of the Board prior to the date of the appointment or election; or

 

 

 

 

(c)

Consummation of: (1) a merger or consolidation to which the Company is a party
if the stockholders of the Company immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Company’s voting securities outstanding immediately
before such merger or consolidation; or (2) a complete liquidation or
dissolution or sale or other disposition of all or substantially all of the
assets of the Company or the Bank.


--------------------------------------------------------------------------------



 

 

 

 

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because thirty-five percent (35) or more of the combined voting power of
the Company’s then outstanding voting securities is acquired by: (1) a trustee
or other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity; or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.

 

 

 

 

 

Notwithstanding the foregoing, no event described in this Section 1.05 shall be
considered a Change of Control, unless the event also constitutes a change in
the ownership or effective control pursuant to Code Section 409A(a)(2)(A)(v) and
the regulatory guidance promulgated thereunder.

 

 

 

1.06

Code. The Internal Revenue Code of 1986, as amended.

 

 

1.07

Deferrals. The portion of the Fees that a Participant elects to defer in
accordance with Section 3.01 hereof.

 

 

1.08

Deferral Date. The date of the Deferrals will be credited to the Director’s
Account, which date shall be the date it would otherwise have been payable to
the Director.

 

 

1.09

Deferral Election. The separate written agreement, submitted to the
Administrator, by which a Director elects to participate in the Plan and to make
Deferrals.

 

 

1.10

Director. Any person serving on the Board of the Company or the Bank and who is
not an employee of the Company or the Bank in any capacity.

 

 

1.11

Disability. A Participant shall be considered disabled if the participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

 

 

1.12

Effective Date. January 1, 2007.

 

 

1.13

Fees. The participant’s earned director fee remuneration for serving as a
Director of the Company or the Bank, including any fees for committee
participation.

2.

--------------------------------------------------------------------------------



 

 

1.14

Participant. A Director who is a Participant as provided in ARTICLE 2.

 

 

1.15

Payment Date. For purposes of this Plan the term “Payment Date” shall mean the
date as of which the event (e.g., Retirement, Change of Control, or Death, the
attainment of age 65 or the date of a scheduled installment payment). If a
Payment Date is not a trading day, then the Payment Date shall be the
immediately preceding trading day.

 

 

1.16

Plan Year. January 1 to December 31.

 

 

1.17

Retirement. Retirement shall occur upon the termination of a Participant’s
service, voluntary or involuntary, as a Director, provided that such termination
of service qualifies as separation from service, as defined in Code Section
409A(a)(2)(A)(i) and the regulatory guidance promulgated thereunder.

ARTICLE 2.
PARTICIPATION

 

 

 

2.01

Commencement of Participation. Each Director shall become a Participant of the
Plan on the date the Director’s Deferral Election first becomes effective.

 

 

 

 

(a)

A Participant who is no longer a Director or who also becomes an employee of the
Company or the Bank shall not be permitted to submit a Deferral Election and all
Deferrals for such Participant shall cease as of the end of the Plan Year in
which such Participant is determined to no longer be a Director or becomes an
employee of the Company or the Bank.

 

 

 

 

(b)

Amounts credited to the Participant’s Account described in subsection (a) shall
continue to be held, pursuant to the terms of the Plan and shall be distributed
as provided in ARTICLE 6.

 

 

 

2.02

Deferral Continuance Retirement. On or after the first day of any Plan Year, a
Participant’s Deferral Election with respect to that Plan Year shall be
irrevocable. A Participant may change a Deferral Election by delivering to the
Administrator a written revocation or modification of such election with respect
to Fees that relate to services yet to be performed. The revocation or
modification of the Deferral Election shall be effective as of the first day of
the Plan Year following the date the Participant delivers the revocation or
modification to the Administrator.

3.

--------------------------------------------------------------------------------



ARTICLE 3.
CONTRIBUTION

 

 

 

 

3.01

Deferrals.

 

 

 

 

 

(a)

The Company shall credit to the Participant’s Account an amount equal to the
amount designated in the Participant’s Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in ARTICLE 6, and shall reduce such Participant’s Fees from the Company or the
Bank in accordance with the provisions of the applicable Deferral Election;
provided, however, that all such amounts shall be subject to the rights of the
general creditors of the Company and the Bank as provided in ARTICLE 8.

 

 

 

 

 

(b)

Each Director shall deliver a Deferral Election to the Administrator before any
Deferrals may become effective. Such Deferral Election shall be void with
respect to any Deferral unless submitted before the beginning of the calendar
year during which the amount to be deferred will be earned; provided, however,
that in the year in which a Director is first eligible to participate, such
Deferral Election shall be filed within thirty (30) days of the date on which a
Director is first eligible to participate, respectively, with respect to Fees
earned during the remainder of the calendar year.

 

 

 

 

 

(c)

Subject to the limitation set forth in Section 3.01, the Deferral Election shall
remain effective until modified or revoked and will contain the following:

 

 

 

 

 

 

(i)

the Participant’s designation as to the amount of Fees to be deferred;

 

 

 

 

 

 

(ii)

the beneficiary or beneficiaries of the Participant; and

 

 

 

 

 

 

(iii)

such other information as the Administrator may require.

 

 

 

 

 

(d)

The maximum amount that may be deferred each Plan Year is one hundred percent
(100%) of the Participant’s Fees.

 

 

 

 

3.02

Time of Contributions. Deferrals shall be credited to the Account of the
appropriate Participant as of the Deferral Date.

 

 

ARTICLE 4.
VESTNG

 

 

 

 

4.01

Vesting of Deferrals. A Participant shall have a vested right to his Account
attributable to Deferrals and any earnings on the investment of such Deferrals.

4.

--------------------------------------------------------------------------------



ARTICLE 5.
ACCOUNTS

 

 

 

5.01

Accounts. The Administrator shall establish and maintain a bookkeeping account
in the name of each Participant. The Participant’s Account shall be credited
with Units, as defined in Section 5.02(a). Each Participant’s Account shall be
debited by any distributions made plus any federal, state and/or local tax
withholding as may be required by applicable law. Distributions under ARTICLE 6
shall be equal to the Participant’s Account balance as of the date of the
applicable distribution thereunder.

 

 

 

5.02

Investments, Gains and Losses.

 

 

 

 

(a)

The Participant’s Account will be credited with the hypothetical number of stock
units (“Units”), calculated to the nearest thousandths of a Unit, determined by
dividing the amount of the Deferrals on the Deferral Date by the average of the
closing market price of the Company’s common stock as reported on the NASDAQ for
such date or if that date is not a trading day, for the trading day immediately
preceding such date. The Participant’s Account will also be credited with the
number of Units determined by multiplying the number of Unites in the
Participant’s Account by any cash dividends declared by the Company on its
common stock and dividing the product by the closing market price of the
Company’s common stock as reported on the NASDAQ on the related dividend record
date, and also by multiplying the number of Units in the Participant’s Account
by any stock dividends declared by the Company on its common stock.

 

 

 

 

(b)

The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, distributions and any other appropriate
adjustments. Such adjustments shall be made as frequently as is administratively
feasible.

 

 

 

 

(c)

The Participant’s Account, established pursuant to Section 5.01, will be valued
by the Administrator on a yearly basis.

 

 

 

 

(d)

Any amounts contributed to a “Rabbi Trust” as provided in Section 8.02 shall be
invested by the trustee of the Rabbi Trust in accordance with written directions
from the Company. Such directions shall provide the trustee with the investment
discretion to invest the above-referenced amounts within broad guidelines
established by Administrator and Company as set forth therein.

 

 

 

ARTICLE 6.
DISTRIBUTIONS

 

 

 

6.01

Payment. Payment of a Participant’s Account shall commence as soon as
administratively feasible immediately following the Participant’s Retirement,
provided, however, that if a Participant, prior to commencing participation in
the Plan and prior to any Deferrals being made, executes an irrevocable election
to commence payments upon attainment of age sixty-five (65), payments shall
commence as soon as administratively feasible immediately following the
Participant’s attainment of age sixty-five (65). The Participant may elect, in
writing, any one of the following forms of payment, provided that such election
is delivered to the Administrator and is made at the time of the Deferral
Election.

5.

--------------------------------------------------------------------------------



 

 

 

 

(a)

single lump-sum payment of the value of the Participant’s Account; or

 

 

 

 

(b)

substantially equal annual installments over a period of either five (5) years
or ten (10) years.

 

 

 

6.02

Commencement of Payment upon Death or Change of Control.

 

 

 

 

(a)

Upon the death of a Participant, all amounts credited to his Account shall be
paid in a single lump sum, as soon as administratively feasible, to his
beneficiary or beneficiaries, as determined under ARTICLE 7.

 

 

 

 

(b)

Upon a Change of Control, all amounts credited to a Participant’s Account shall
be paid in a single lump sum as of the date of the Change of Control, unless the
Participant elects in Participant’s Deferral Election to receive payment in
accordance with the Participant’s election described in Section 6.1 regardless
of the occurrence of a Change of Control. In the case of such election, a
Participant’s Retirement shall not be considered to have occurred for purposes
of this Plan until the Participant’s Retirement from the Board of the board of
the successor in interest to the Company or the Bank.

 

 

 

6.03

Form of Payment.

 

 

 

 

(a)

A Participant, former Participant, or deceased Participant’s beneficiary or
legal representative may elect at any time to have any or all payouts, or
remaining payouts, of the Participant’s Account paid out in cash or in shares of
Company common stock. At any time before the end of the calendar year prior to
termination of Board service, a Director may revise and supersede any or all of
his or her previous elections with respect to the form of payment (cash or
shares of common stock). In the case of a lump sum payment to be made in cash,
the amount of such payment shall be based on the number of Units in the
Participant’s Account on the Payment Date multiplied by the closing market price
of the Company’s common stock as reported on the NASDAQ for such date or, if
that date is not a trading day, then for the trading day immediately preceding
such date.

 

 

 

 

(b)

If a Participant’s Account is payable in cash and in installments, the amount of
the first cash installment payment shall be a fraction of the Units in the
Participant’s Account on the date of the initial installment payment, the
numerator of which is one and the denominator of which is the total number of
installments elected. Each subsequent installment shall be calculated in the
same manner as of each subsequent annual payment except that the denominator
shall be reduced by the number of installments which have been previously paid.
The amount of cash payable for Deferrals accounted for as Unites based on
Company common stock value will be paid, as described above, based on the number
of Units in the Participant’s Account on the Payment Date multiplied by the
average of the closing market price of the Company’s common stock as reported on
the NASDAQ for such date or if that date is not a trading day, for the trading
day immediately preceding such date.

6.

--------------------------------------------------------------------------------



 

 

 

 

(c)

If a Participant’s Account is payable in Company common stock and in
installments, the amount of the first installment payment shall be a fraction of
the value of the Units in the Participant’s Account on the Payment Date for the
initial installment, the nominator of which is one (1) and the denominator of
which is the total number of installments elected. Each subsequent annual
payment shall be calculated in the same manner except that the denominator shall
be reduced by the number of installments which have been previously paid. Except
for the final installment payment, only whole shares shall be payable, and the
value of any fractional share payable shall be retained in the Participant’s
Account until the final installment payment, at which time the value of any
fractional share payable shall be paid in cash, based on the fractional share
multiplied by the average of the closing market price of the Company’s common
stock as reported on the NASDAQ for such Payment Date or if that date is not a
trading day, for the trading day immediately preceding such date.

 

 

 

ARTICLE 7.
BENEFICIARIES

 

 

 

7.01

Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his
beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or comment of any
previously designated beneficiary, by amending his previous designation on a
form prescribed by the Administrator. If the beneficiary does not survive the
Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving spouse, if any, and, if none, to
his estate. If more than one person is the beneficiary of a deceased
Participant, each such person shall receive a pro rata share of any death
benefit payable unless otherwise designated on the applicable form. If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.

 

 

 

7.02

Lost Beneficiary.

7.

--------------------------------------------------------------------------------



 

 

 

 

(a)

All Participants and beneficiaries shall have to obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

 

 

 

(b)

If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to the co-beneficiary or secondary beneficiary
designated by the Participant, or in the absence of a co-beneficiary or
secondary beneficiary, to the Participant’s estate.

 

 

 

ARTICLE 8.
FUNDING

 

 

 

8.01

Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under this Plan, it is expressly understood and
agreed that the Participants and beneficiaries shall not have any right with
respect to, or claim against, such assets nor shall any such purchase be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Participants, their beneficiaries or any other person. Any such
assets shall be and remain a part of the general, unpledged, unrestricted assets
of the Company, subject to the claims of its general creditors. It is the
express intention of the parties hereto that this arrangement shall be unfunded
for tax purposes. Each Participant and beneficiary shall be required to look to
the provisions of this Plan and to the Company itself for enforcement of any and
all benefits due under this Plan, and to the extent any such person acquires a
right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Company shall be
designated the owner and beneficiary of any investment acquired in connection
with its obligation under this Plan.

 

 

 

8.02

Deposits. Notwithstanding paragraph 8.01, or any other provision of this Plan to
the contrary, the Company may deposit any amounts it deems appropriate to pay
the benefits under this Plan to a “Rabbi Trust” as established pursuant to
Treasury Department Revenue Procedures 92-64 and 92-65.

 

 

 

8.03

Withholding of Director Deferrals. The Administrator is authorized to make any
and all necessary arrangements with the Company in order to withhold the
Participant’s Deferrals under Section 3.01 hereof from the Participant’s Fees.
The Administrator shall determine the amount and timing of such withholding.

8.

--------------------------------------------------------------------------------



ARTICLE 9.
CLAIMS ADMINISTRATION

 

 

 

9.01

General. In the event that a Participant or his beneficiary does not receive any
Plan benefit that is claimed, such Participant or beneficiary shall be entitled
to consideration and review as provided in this ARTICLE 9.

 

 

 

9.02

Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

 

 

 

 

(a)

The specific reason or reasons for denial of the claim;

 

 

 

 

(b)

A specific reference to the Plan provisions on which the denial is based;

 

 

 

 

(c)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

(d)

An explanation of the provisions of this Article.

 

 

 

9.03

Right of Appeal. A claimant who has a claim denied under Section 9.02 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section 9.03 must be filed by written notice within
sixty (60) days after receipt by the claimant of the notice of denial under
Section 9.02.

 

 

 

9.04

Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision, which shall be binding
on all parties subject to Section 9.06 below. The decision shall be written in a
manner calculated to be understood by the claimant and shall specifically state
its reasons and pertinent Plan provisions on which it relies. The
Administrator’s decision shall be issued within sixty (60) days after the appeal
is filed, except that if a hearing is held the decision may be issued within one
hundred twenty (12) days after the appeal is filed.

 

 

 

9.05

Designation. The Administrator may designate any other person of its choosing to
make any determination otherwise required under this Article.

 

 

 

9.06

Arbitration. Each and every dispute or controversy arising pursuant to the Plan
or a Deferral Election shall, after exhaustion of the review procedure set forth
in Section 9.04, be settled exclusively by arbitration, conducted before a
single arbitrator sitting in Chicago, Illinois in accordance with the rules of
JAMS then in effect. The costs and expenses of arbitration, including the fees
of the arbitrators, shall recover as expenses all reasonable attorneys’ fees
incurred by it in connection with the arbitration proceeding or any appeals
therefrom.

9.

--------------------------------------------------------------------------------



ARTICLE 10.
GENERAL PROVISIONS

 

 

 

10.01

Administrator: The Administrator:

 

 

 

 

(a)

Is expressly empowered to limit the amount of Fees that may be deferred; to
deposit amounts in accordance with Section 8.02 hereof; to interpret the Plan,
and to determine all questions arising in the administration, interpretation and
application of the Plan; to employ actuaries, accountants, counsel, and other
persons it deems necessary in connection with the administration of the Plan; to
request any information from the Company it deems necessary to determine whether
the Company would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties as Administrator.

 

 

 

 

(b)

Shall not be liable for any actions by it hereunder, unless due to its own
negligence, willful misconduct or lack of good faith.

 

 

 

 

(c)

Shall be indemnified and saved harmless by the Company, if the Administrator is
not the Company, from and against all personal liability to which it may be
subject by reason of any act done or omitted to be done in its official capacity
as Administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company fails to
provide such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

 

 

10.02

No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts contracts, liabilities, engagement or
torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

10.

--------------------------------------------------------------------------------



 

 

10.03

No Rights to Remain a Director. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained as a
Director, or give a Participant or beneficiary, or any other person, any right
to any payment whatsoever, except to the extent of the benefits provided for
hereunder. Each Participant shall remain subject to removal as a Director to the
same extent as if this Plan had never been adopted.

 

 

10.04

Incompetence. If the administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
Disability, the administrator shall have the power to cause the payments
becoming due to such person to be made to another for his benefit without
responsibility of the Administrator to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Company and the Administrator, if the Administrator is
not the Company.

 

 

10.05

Identify. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
company or the Administrator incident to such proceeding or litigation shall be
charged against the Account of the affected Participant.

 

 

10.06

No Liability. No liability shall attach to or be incurred by any manager of the
Company, or any Administrator under or by reason of the terms, conditions and
provisions contained in this Plan, or for the acts or decisions taken or made
thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.

 

 

10.07

Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Company or the Plan, shall be paid by the Company.

 

 

10.08

Insolvency. Should the Company be considered insolvent, the Company, through its
Board and chief executive officer, shall give immediate written notice of such
to the Administrator of the Plan, if the Company is not the Administrator. Upon
receipt of such notice, the Administrator shall cease to make any payments to
Participants who were directors or their beneficiaries and shall hold any and
all assets attributable to the Company for the benefit of the general creditors
of the Company.

11.

--------------------------------------------------------------------------------



 

 

 

10.09

Amendment and Termination.

 

 

 

 

(a)

Except as otherwise provided in this Section 10.09, the Board shall have the
sole authority to modify, amend or terminate this Plan; provided, however, that
any modification or termination of this Plan shall not reduce, without the
consent of a Participant, a Participant’s right to any amounts already credited
to his Account, or lengthen the time period for a payout from an established
Account, on the day before the effective date of such modification or
termination. Following such termination, payment of such credited amounts may be
in a single sum payment if the Company so designates. Any such decision to pay
in a single sum shall apply to all Participants.

 

 

 

 

(b)

Any funds remaining after the termination of the Plan, and satisfaction of all
liabilities to Participants and others, shall be returned to the Company.

 

 

 

10.10

Company Determinations. Any determinations, actions or decisions of the Company
(including but not limited to, Plan amendments and Plan termination) shall be
made by the Board or a properly delegated committee thereof in accordance with
its established procedures.

 

 

 

10.11

Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

 

 

10.12

Governing Law. This Plan shall be governed by, construed and administered in
accordance with the laws of the State of Illinois, other than its laws
respecting choice of law.

 

 

 

10.13

Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan, nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

 

 

10.14

Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

12.

--------------------------------------------------------------------------------